                                                               USDC-SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                               DOC#:
                                                               DATE FILED:        I/~//
                                                                                [o.
 Edwin Diaz, individually and on behalf of all                                    '
 other persons similarly situated,

                                Plaintiff,
                                                                   19-CV-7353 (RA)
                         V.
                                                                        ORDER
 MSD USA, LLC,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         On December 10, 2019, the Court gave Plaintiff until January 3, 2020 to move for a

default judgment. To date, Plaintiff has not done so.

         Accordingly, no later than February 7, 2020, Plaintiff shall move for a default judgment,

in accordance with the Court's individual rules, ifhe seeks to do so. If Plaintiff fails to do so, the

Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41.

SO ORDERED.

Dated:      January 31, 2020
            New York, New York

                                                   RoieAbrams
                                                   United States District Judge
